Per Curiam.:

This is an original proceeding in discipline filed by the Office of the Disciplinary Administrator against Leo N. Johnson, of Council Grove, an attorney admitted to the practice of law in Kansas.
Count I of the formal complaint alleges the negligent handling of a criminal case. A panel of the Board for Discipline of Attorneys found that the allegations in this count had not been established by clear and convincing evidence.
Count II alleges that respondent violated Supreme Court Rule 207 (1991 Kan. Ct. R. Annot. 149) by failing to cooperate in the investigation of Count I. Respondent admitted the allegations contained in Count II. Respondent was indefinitely suspended from the practice of law in 1980 (In re Johnson, 227 Kan. 478, 608 P.2d 1012 [1980]) and subsequently was reinstated. For respondent’s failure to cooperate in the investigation herein and in light of his "prior violations of the ethical rules,” the panel recommended that respondent be disciplined by public censure. No exceptions to the report have been filed. We accept the panel’s recommendation.
It Is Therefore Ordered that Leo N. Johnson be and he is hereby disciplined by public censure.
It Is Further Ordered that this order shall be published in the official Kansas Reports and that the costs herein be assessed to respondent.